SCHWARTZ, Chief Judge.
The trial judge ordered enforcement of a “settlement agreement” under section 768.79, Florida Statutes (1993) even though the ap-pellee-defendant’s purported acceptance of the offer came along after it had been specifically withdrawn by plaintiffs counsel during the course of a deposition. The basis of the ruling was the finding that the offer had not been “withdrawn in writing which is served before the date a written acceptance is filed” [e.s.] as required by section 768.79(5). Because the deposition, specifically including the withdrawal, was transcribed and a copy furnished the defendant, the prerequisite was clearly established and the trial court’s conclusion to the contrary was just as clearly incorrect. See § 1.01(4), Fla.Stat. (1993).
*730Accordingly, the judgment is reversed and the cause remanded for fiirther proceedings.